Sweeney and Main, JJ.,
dissent and vote to reverse in the following memorandum by Sweeney, J. Sweeney, J. (dissenting). We are unable to agree with the reasoning or result reached by the majority and, therefore, dissent and vote to reverse. We find no basis in the New York State Constitution, legislative history or the clear language of section 3-204 of the *1016Election Law for such a conclusion. The following undisputed facts, in addition to those enumerated by the majority, may be helpful in understanding the controversy. Plaintiff, Charles W. Ryan, has been the Albany County Democratic Election Commissioner for some 20 years. His most recent term of office was to expire at midnight, December 31, 1978. Prior thereto and on November 28, 1978, the Albany County Democratic Party Executive Committee, by a majority vote, recommended defendant Kinley for the position. While we agree with the majority that the New York State Constitution and section 3-204 govern the appointment of commissioners of election, to conclude that section 3-204 authorizes the procedure adopted under the instant circumstances is out of harmony with the intent and history of this legislation to provide for bipartisan representation on Boards of Election. A careful reading and analysis of this statute and particularly subdivision 4 of section 3-204 of the Election Law compels us to conclude that Special Term and the majority mistakenly rely on subdivision 4 as authorization for the instant action by the defendant county legislature. This subdivision clearly contemplates a situation where there is a valid filing of a certificate of recommendation. It specifically states "within thirty days after the ñling of a certificate of recommendation” (emphasis supplied). The majority blithely ignores this plain language. Concededly, a certificate reflecting a majority vote of the county committee was not filed here. Lacking this prerequisite there is a failure to comply with the implementing statute. The appointment therefore, of defendant Kinley is a nullity since it was unauthorized by law. This conclusion is buttressed by the significant fact that previously section 3-204 contained a subdivision 6 which was repealed effective December 1, 1977 (L 1976, ch 234, § 9). This former subdivision authorized the appointment of an election commissioner of a party in default for failure to timely file a certificate of party recommendation. This is comparable to the circumstances we are confronted with here where a proper certificate was never filed. It is reasonable and logical to conclude that the Legislature by its action of repealing subdivision 6 intended that an election commissioner not be appointed by the county legislature where the appropriate party failed to file the proper certificate. A contrary conclusion ignores the generally accepted principles of construction. Where sections of a statute are repealed, the court may look to the repealed portions in order to ascertain the sense of the residue (Lemmon v People, 20 NY 562; McKinney’s Cons Laws of NY, Book 1, Statutes, § 97). It is equally reasonable and logical to assume that the Legislature did not intend this essential position remain vacant with no procedure to fill it. The Legislature is presumed to be aware of any other pertinent and relevant legislation extant to implement its intent to preserve bipartisan representation on boards of election (see Easley v New York State Thruway Auth., 1 NY2d 374, 379; Matter of Erikson v Helfand, 1 AD2d 59, affd 1 NY2d 775). With this in mind we are of the view, as urged by plaintiff, that section 5 of the Public Officers Law is applicable. Said section, insofar as is relevant herein, provides that "Every officer [with certain exceptions not here relevant] having duly entered on the duties of his office, shall * * * hold over and continue to discharge the duties of his office, after the expiration of the term for which he shall have been chosen, until his successor shall be chosen and qualified; but after the expiration of such term, the office shall be deemed vacant for the purpose of choosing his successor. An officer so holding over for one or more entire terms, shall, for the purpose of choosing his successor, be regarded as having been newly chosen for such terms. An appointment for a term shortened by reason of a predecessor holding over, *1017shall be for the residue of the term only” (Public Officers Law, § 5; emphasis added). A fair reading of these two statutes demonstrates to us that they harmoniously compliment one another, in that section 5 of the Public Officer’s Law provides for a vacancy which may be filled by the county legislature at any time pursuant to the procedures mandated by section 3-204 of the Election Law. The judgment, therefore, should be reversed and one entered in favor of plaintiff Ryan directing that he shall hold over and continue to discharge his duties until a successor is chosen and qualified to fill the vacancy. [97 Misc 2d 935.]